Citation Nr: 0825621	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  06-25 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a chronic low back 
disorder.

2.  Entitlement to an increased disability rating for 
service-connected gastroesophageal reflux disease (GERD), 
currently evaluated as 30 percent.

3.  Entitlement to an increased disability rating for 
service-connected bilateral pes planus, currently evaluated 
as 10 percent disabling.

4.  Entitlement to an increased disability rating for 
service-connected arthritis of the right knee, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 28, 1997 to June 
19, 1997.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

Procedural history

In an unappealed April 2000 decision, the Board denied the 
veteran's claim for entitlement to service connection for a 
low back disorder.  

In November 2004, the veteran submitted a claim for increased 
disability ratings for service-connected arthritis of her 
bilateral knees.  The RO continued the 10 percent disability 
ratings in a March 2005 rating decision.

In May 2005, the veteran submitted a claim for increased 
disability ratings for service-connected bilateral pes planus 
and GERD.  The RO continued the 10 percent disability ratings 
in an August 2005 rating decision.  A January 2006 notice of 
disagreement raised the issues of entitlement to increased 
disability ratings for service-connected arthritis of the 
right knee, GERD and bilateral pes planus.  

In December 2006, the veteran submitted a claim for service 
connection for a chronic low back condition which was denied 
in an April 2007 rating decision.  The veteran disagreed and 
timely appealed.

In November 2007, the veteran and her representative 
presented evidence and testimony at a hearing at the RO 
before the undersigned Acting Veterans Law Judge (AVLJ).  A 
transcript of the hearing has been associated with the 
veteran's VA claims folder.

Issues not on appeal

The April 2007 rating decision continued a 20 percent 
disability rating for the veteran's left knee; continued 10 
percent disability ratings for the veteran's service-
connected ulnar nerve compression of the right and left upper 
extremities; continued a noncompensable disability rating for 
service-connected costochondritis; and, denied entitlement to 
individual unemployability (TDIU) in addition to the denial 
of service connection for a low back disorder.  The veteran 
submitted a May 2007 NOD which addressed only the low back 
and TDIU issues.  In an October 2007 VA Form 9 substantive 
appeal, the veteran only raised the issue of service 
connection for a low back disorder.  Thus, with the exception 
of the issue of service connection for a low back disorder, 
the issues addressed in the April 2007 rating decision are 
not in appellate status and will be addressed no further 
herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The issue of service connection for low back disability and 
increased evaluations for right knee disability and GERD are 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed April 2000 decision, the Board denied 
the veteran's claim for service connection for a chronic low 
back disorder.

2.  Evidence submitted since the since the April 2000 Board 
decision is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.

3.  The veteran's service-connected bilateral pes planus has 
noted resulted in severe symptoms with objective evidence of 
marked deformity (pronation, abduction), pain on manipulation 
and accentuated use, or characteristic callosities. 


CONCLUSIONS OF LAW

1.  The April 2000 Board decision that denied entitlement to 
service connection for low back disability is final.  38 
U.S.C.A. § 7105(c) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 20.1100 (2007).

2.  New and material evidence has been received and the claim 
of entitlement to service connection for a chronic low back 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).

3.  The criteria for an increased evaluation for bilateral 
pes planus in excess of 10 percent have not been met. 38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5276 (2007).



	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that her service-connected conditions 
are worse than that recognized by VA and that she is entitled 
to increased disability ratings for each.  The Board will 
first address preliminary matters and then render a decision 
as to the three issues on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

In this case, the RO provided the veteran with notice in 
February and May 2005, and in February and March 2007, prior 
to the respective initial decisions on the claims in March 
and August 2005, and April 2007.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the February and May 2005 notice letters about the 
information and evidence that is necessary to substantiate 
her claim for increased ratings. Specifically, the letter 
stated that the evidence must show that her service connected 
disabilities have increased in severity.  In addition, the 
February and March 2007 notice letters informed the veteran 
of the evidence necessary to substantiate her claim for 
service connection and secondary service connection. 
Additionally, the statements of the case (SOCs) notified the 
veteran of the reasons for the denial of her applications 
and, in so doing, informed her of the evidence that was 
needed to substantiate her claims.

This claim also contains an issue of whether new and material 
evidence has been submitted.  In Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the Court specifically addressed VCAA notice 
requirements in the context of a veteran's request to reopen 
a previously and finally denied claim.  The Court found that 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim, and must provide 
notice that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were not found in the previous 
denial.  In this case, the veteran was not informed of what 
evidence was needed to establish new and material evidence.  
However, as is discussed in detail below, the Board finds 
that new and material evidence has been submitted and reopens 
the claim.  Thus, any deficiency in notice under Kent could 
not result in any prejudice to the veteran.

In addition, the RO notified the veteran in all notice 
letters that reasonable efforts would be made to help her 
obtain evidence necessary to support her claim, including 
that VA would request any pertinent records held by Federal 
agencies, such as military records, and VA medical records. 
The veteran was also informed that a medical examination 
would be provided or that a medical opinion would be obtained 
if it was determined that such evidence was necessary to make 
a decision on her claim.

Finally, all notice letters informed the veteran to submit 
any evidence in her possession that pertains to the claim.  
Thus, because each of the four notice requirements has been 
fully satisfied in this case, any error in not providing a 
single notice to the veteran covering all content 
requirements is harmless error.


Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, noted above, which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.

In the present appeal, the veteran was provided specific 
notice in letters dated March and April 2006 and February and 
March 2007.  Specifically, the letters notified the veteran 
of the type of evidence necessary to establish a disability 
rating and effective date, and that a disability rating was 
assigned when a disability was determined to be service-
connected and that such a rating could be changed if there 
were changes in her condition.  The letters also explained 
how disability ratings and effective dates were determined.

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22. Vet. App. 37 (2008) which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation-
e.g., competent lay statements describing symptoms, medical 
and hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

The Board finds that the February and March 2007 letters 
informed the veteran that a disability rating was 
assigned from 0 to 100 percent, and that VA used a 
schedule with specific criteria.  The March 2007 letter 
specifically invited evidence that would demonstrate 
limitations in the veteran's daily life and work, such 
as statements from employers as to job performance, lost 
time, or other information regarding how your 
condition(s) affect your ability to work; or statements 
discussing your disability symptoms from people who have 
witnessed how they affect you."  

The Board notes that the VCAA letters of record did not 
contain notice of the specific schedular criteria or notify 
the veteran as to the use of diagnostic codes.   However, it 
is apparent from the record that the veteran had actual 
notice of the applicable criteria.   The veteran discussed 
the applicable rating criteria with her representative during 
her personal hearing.  See the October 2007 hearing 
transcript, pages 26-33.   It is therefore clear that the 
veteran was aware of the applicable schedular standards.   
Accordingly, due to the content of the notice given and the 
veteran's actual knowledge, the Board finds that the veteran 
has received appropriate VCAA notice for her increased rating 
claims as contemplated by the Court in Vazquez-Flores.  

In addition, the duty to assist the appellant has also been 
satisfied in this case. The veteran's service medical records 
as well as all available VA treatment records are in the 
claims file and were reviewed by both the RO and the Board in 
connection with her claim. She was also afforded VA 
examinations in March 2005, February and June 2006, and 
February 2007 in connection with her claims for increased 
disability ratings and for service connection.  VA has 
further assisted the veteran and her representative 
throughout the course of this appeal by providing them with 
SOCs, which informed them of the laws and regulations 
relevant to the veteran's claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As noted in the Introduction, the veteran and her 
representative presented evidence and testimony in support of 
her claims at a November 2007 hearing at the RO before the 
undersigned AVLJ.

The Board will therefore proceed to a decision on the merits.  

1Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for a chronic low back disorder.

Relevant law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

A disability that is proximately due to, or the result of, a 
service-connected disability shall be service connected.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310 (71 Fed. Reg. 52744 (Sept. 
7, 2006)); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Since VA has been complying with Allen since 1995, the 
aforementioned regulatory amendment effects no new 
liberalization or restriction in this appeal.

Finality/new and material evidence

In general, unappealed decisions of the agency of original 
jurisdiction are final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2007).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The regulation provides that new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, related to 
an unsubstantiated fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2007).

An adjudicator must follow a two-step process in evaluating 
previously denied claims. First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material. If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits. Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled. See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

For reasons provided below, the Board finds that the veteran 
has sufficient evidence which serves to reopen her previously 
denied claim of entitlement to service connection for a low 
back disability.  That claim is being remanded to the agency 
of original jurisdiction so that additional evidentiary and 
procedural development may be completed.

As an initial matter, the Board notes that prior to 
discussing whether the veteran has submitted new and material 
evidence, the Board must first address the definition of a 
"claim."  In Schroeder v. West, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) concluded 
that a "claim" should be defined broadly as an application 
for benefits for a current disability.  See Schroeder v. 
West, 212 F.3d 1265, 1269 (Fed.Cir. 2000); see also Rodriguez 
v. West, 189 F.3d 1351, 1353 (Fed.Cir. 1999).  The Court 
applied this definition of a "claim" in Bingham v. 
Principi, 18 Vet. App. 470, 474 (2004), holding that "direct 
and presumptive service connection are, by definition, two 
means (i.e., two theories) by which to reach the same end, 
namely service connection," and that it therefore "follows 
logically that the appellant, in seeking service connection . 
. . did not file two separate claims" but rather one claim.  
Id.  In Roebuck v. Nicholson, 20 Vet. App. 307 (2006), the 
Court held that although there may be multiple theories or 
means of establishing entitlement to a benefit for a 
disability, if the theories all pertain to the same benefit 
for the same disability, they constitute the same claim.  

Accordingly, the Board's April 2000 denial of the veteran's 
claim of entitlement to service connection for a chronic low 
back disorder encompassed both direct and secondary service 
connection, regardless of the fact that the veteran did not 
raise secondary service connection as a theory of entitlement 
until her current claim.  See Bingham, supra; Roebuck, supra.  
Thus, the Board will address the veteran's current secondary 
service connection claim as a new and material evidence claim 
requiring submission of new and material evidence to reopen a 
final decision.

In the Board's April 2000 decision, the Board addressed and 
denied the issue of service connection for low back 
disability.  The Board decision was not appealed and it is 
therefore final.  See 38 C.F.R. § 20.1100 (2007).  

As noted above, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  In order to establish service 
connection for a claimed disorder, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The Board found in the April 2000 
decision that the evidence did not establish the existence of 
a diagnosed current low back disability; the evidence failed 
to establish that the veteran had an injury during service 
related to her back; and that there was no medical evidence 
indicating a nexus between any current disability and any in-
service injury.  

The Board did not consider the theory of secondary service 
connection.  Indeed, the Board notes that if secondary 
service connection had been considered, the result would have 
been the same given the lack of evidence of a diagnosed 
current low back disability.  See Wallin v. West, 11 Vet. 
App. 509, 512 (1998) [In order to prevail on the issue of 
entitlement to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability].

Evidence submitted by the veteran since the April 2000 Board 
decision includes a March 2007 x-ray report revealing 
"[D]egenerative change involves the posterior elements at 
L4-5 and L5-S1."  A January 1998 x-ray indicated 
"transitionalized vertebra" of the lumbarsacral vertebra.  
Thus, Wallin element (1) has arguably been satisfied.  The 
record establishes that the veteran is service-connected for 
bilateral knees and bilateral pes planus, thus element (2) 
has been satisfied.  With regard to the nexus element (3), 
the veteran has submitted the opinion of Dr. D.B., a VA 
podiatrist, who stated in a handwritten May 2006 report that 
after his review of "current and past treatment reports, x-
rays and MRI's - it is my opinion that [the veteran's] lumbar 
spine disk disease is proximately due to her moderate/severe 
bilateral pes planus."  Pursuant to the Court's guidance, 
the credibility of the opinion is presumed in a new and 
material evidence analysis.  See Justus, supra.  Thus, the 
Board finds that there has been new and material evidence 
submitted in support of the veteran's claim for service 
connection for a low back disorder, and the claim will be 
reopened.

The Board wishes to make clear that such evidence, although 
adequate for limited purposes of reopening the claim, may not 
be sufficient to allow a grant of the benefits sought.  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed.Cir. 1998).  For the 
reasons explained in the remand section below, the Board 
finds that additional development of the claim is necessary 
before the Board may proceed to a decision on the merits of 
the reopened claim.

Entitlement to an increased disability rating for service-
connected bilateral pes planus, currently evaluated as 10 
percent disabling

Relevant law and regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

If VA's adjudication of an increased rating claim is lengthy, 
a claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability);  Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet App. 505 (2007), the Court found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

Bilateral acquired flatfoot is rated as follows:

A 10 percent rating is assigned for moderate symptoms: 
weight-bearing line over or medial to great toe, inward 
bowing of the tendo achillis, pain on manipulation and use of 
the feet.

A 30 percent rating is assigned for severe symptoms: 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities. 

A 50 percent rating is assigned for pronounced symptoms: 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  

38 C.F.R. § 4.71a, Diagnostic Code 5276 (2007).

Analysis

The veteran's bilateral pes planus is currently rated 10 
percent disabling under Diagnostic Code 5276 [flatfoot, 
acquired].  The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Diagnostic Code 5276 is deemed by the Board to be the most 
appropriate because it pertains specifically to the primary 
diagnosed disability in the veteran's case (bilateral pes 
planus).  The Board can identify nothing in the evidence to 
suggest that another diagnostic code would be more 
appropriate and the veteran has not requested that another 
diagnostic code be used.  Accordingly, the Board concludes 
that the veteran is appropriately rated under Diagnostic Code 
5276.

A June 2006 examination report states that the veteran 
complained of constant foot pain which is present at rest as 
well as when ambulating.  She described the pain as worse 
when walking and that she could not stand for periods longer 
than five minutes, and she stated that weather was an 
exacerbating factor.  The examiner noted he did not observe 
any corns, calluses or edema, no restricted motion, abnormal 
weight bearing, weakness or instability, and her Achilles 
tendon was not painful to manipulation.  The examiner noted 
the veteran used orthotic devices in her shoes.  The examiner 
reported that x-rays showed no abnormalities.  The examiner 
stated that he believed the veteran overstated the pain that 
she reported and also stated that "I am not sure that the 
pes planus is responsible for the pain that she describes 
above."


At the November 2007 hearing, the veteran testified that she 
doesn't get any relief from orthotics and thought new ones 
might help.  See hearing transcript at pages 13-15.  She 
testified that she had painful calluses and that her Achilles 
tendons were painful to touch.

As indicated above, in order to establish a 30 percent 
rating, the evidence must show severe symptoms including 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities.  In this 
case, there is no competent/medical evidence of marked 
deformity (pronation, abduction), pain on manipulation and 
accentuated use, or characteristic callosities

At the November 2007 hearing, the veteran attempted to 
demonstrate she had "inverted" feet or "clubfoot."  See 
hearing transcript at pages 13-14.  However, the medical 
evidence of record is clearly in opposition; the June 2006 
examiner noted the veteran had fallen arches when sitting and 
when standing, and x-ray evidence showed no abnormal 
condition such as clubfoot.  

The Board finds that the veteran's characterization of the 
extent and nature of her symptomatology regarding pes planus 
is overstated and is incredible.  Indeed, while she testified 
that her pes planus had worsened over the past year, the 
veteran also indicated that it had been in excess of a year 
since she sought treatment for her pes planus.  When that is 
considered in connection with the veteran's interest in 
obtaining an increased disability rating, the result is that 
her testimony is not credible.  Thus, reviewing the record as 
a whole, the Board finds that the criteria for an increased 
disability rating in excess of 10 percent disabling is not 
supported by the medical and other competent evidence of 
record for the entire claims period.   Hart v. Mansfield, 21 
Vet App. 505 (2007).  

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  An extraschedular disability rating is 
warranted only upon a finding that the case presents an 
exceptional or unusual disability that causes marked 
interference with employment or frequent periods of 
hospitalization which renders impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2007).  

The record shows that the veteran has not requested an 
extraschedular rating, and the RO did not consider the matter 
of an extraschedular rating.  Under Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996), the Board cannot make a determination as 
to an extraschedular evaluation in the first instance.  See 
also VAOPGCPREC 6-96 [finding that the Board may deny 
extraschedular ratings, provided that the RO has fully 
adjudicated the issue and followed appropriate appellate 
procedure]; see also Bernard v. Brown, 4 Vet. App. 384 (1993) 
[when the Board addresses in a decision a question that has 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby].  

Thus, the Board does not have jurisdiction over the matter of 
an extraschedular rating for the veteran's service-connected 
disabilities.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a chronic low back 
disorder is reopened; to this extent only, the appeal is 
allowed.

Entitlement to an increased disability rating for service-
connected bilateral pes planus in excess of 10 percent 
disabling is denied.




REMAND

The veteran has contended that her service-connected knee and 
feet disabilities have caused her low back disorder.  At the 
November 2007 hearing, she testified that she did not injure 
her back during her very brief active duty period, and that 
she has not suffered a back injury since her active duty 
service.  Her sole contention appears to be that her back 
condition is secondary to her service-connected feet and knee 
disabilities.

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In this case the record includes a March 2007 x-ray report 
revealing "[D]egenerative change involves the posterior 
elements at L4-5 and L5-S1."  A January 1998 x-ray indicated 
"transitionalized vertebra" of the lumbarsacral vertebra.  
Thus, Wallin element (1) has arguably been satisfied.  The 
record establishes that the veteran is service-connected for 
bilateral knees and bilateral pes planus, thus element (2) 
has been satisfied.  

With regard to the nexus element, the veteran has submitted 
the opinion of Dr. D.B., a VA podiatrist, who stated in a 
handwritten May 2006 report that after his review of 
"current and past treatment reports, x-rays and MRI's - it 
is my opinion that [the veteran's] lumbar spine disk disease 
is proximately due to her moderate/severe bilateral pes 
planus."  The opinion is extremely brief and does not 
indicate what factors were taken into consideration to arrive 
at the conclusion.  

Such an opinion, abstractly phrased as it is, carries little 
weight of probative value. See Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996) [medical opinions which are speculative, general 
or inconclusive in nature cannot support a claim.].  In 
addition, the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion".  
See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Such 
statement is virtually useless in assisting the Board in 
rendering an informed decision in this case. See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998) [whether the 
physician provides the basis for his/her opinion goes to the 
weight or credibility of the evidence].

However, the question of whether the veteran's back condition 
could have been caused by her service-connected disabilities 
does present a question that must be addressed by an 
appropriately qualified medical health provider.  See Charles 
v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2006) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].  Thus, the Board remands the issue for further 
development.

With regard to her GERD and right knee disabilities, the 
veteran essentially contends that both conditions have 
worsened since her last VA examination.  Indeed, at the 
October 2007 hearing, the veteran testified that she had no 
stability in her legs at all and must constantly use knee 
braces and a cane to ambulate.  She also stated that her knee 
locks.  See hearing transcript at pages 19-20.  She further 
testified that she had been fitted with a new knee brace the 
day before the hearing.  See hearing transcript at page 23.  
Similarly, she said she had been discussing her worsening 
gastrointestinal problem with her physicians, and that they 
had recently expressed concern over her weight loss and risk 
for anemia. See hearing transcript at pages 4 and 8.

Given the testimony of the veteran regarding the provision of 
a new knee brace, locking and knee instability, and worsening 
gastrointestinal symptoms, the Board finds that additional VA 
examinations are warranted.  Suttman v. Brown, 5 Vet. App. 
127, 138 (1993) (where the record does not adequately reveal 
the current state of the claimant's disability, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination).  


Further, as referenced above, the veteran testified as to 
recent treatment through VA for her right knee disability and 
GERD.  Those records should be obtained.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are 
constructively part of the record which must be considered). 
On

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the 
Columbia VAMC from March 2007 to present 
and associate with claims file.

2. The AMC should also arrange for a 
physician with appropriate expertise to 
review the veteran's VA claims folder and 
provide an opinion, with supporting 
rationale, as to whether it is at least as 
likely as not (probability of 50 percent or 
greater) that: 

a. The veteran's bilateral knee 
and/or pes planus caused or 
aggravated his diagnosed 
degenerative disc disease of the 
lumbar spine 

b. If it is determined that 
aggravation beyond the natural 
progress of disorders exists, the 
examiner should be asked to 
identify the baseline level of 
severity of the symptoms prior to 
aggravation and the level of 
severity of symptoms due to 
service connected aggravation.  

3. The AMC shoulder arrange for the 
veteran to be afforded a VA joints 
examination to assess nature and severity 
of her right knee disability.  The claims 
folder, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examination report must 
reflect that the claims folder was 
reviewed.  All necessary tests, including 
x-rays if indicated, should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.

The examiner should identify all residuals 
attributable to the veteran's service-
connected right knee disability.  The 
examiner should report the range of motion 
measurements for the right knee in 
degrees.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed: (1) 
pain on use, including during flare- ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the right knee is 
used repeatedly.  All limitation of 
function must be identified.  If there is 
no pain, no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.

The examiner should state whether there is 
any evidence of ankylosis or recurrent 
subluxation or lateral instability of the 
right knee, and if so, to what extent.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4. The AMC shoulder arrange for the 
veteran to be afforded a VA 
gastrointestinal examination to assess 
nature and severity of her 
gastroesophageal reflux disease.  The 
claims folder, to include a copy of this 
Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  The 
examiner should describe any 
symptomatology related to the veteran's 
service connected gastrointestinal 
disability.  Any indicated studies should 
be performed.  

The examiner should be asked to delineate 
all symptoms attributable to the veteran's 
GERD, such as: vomiting; material weight 
loss; hematemesis, melena, anemia, 
recurrent epigastric distress, dysphagia, 
pyrosis; and substernal, arm, or shoulder 
pain.  

5.  Following the completion of the 
foregoing, VBA should readjudicate the 
veteran's claims. If the claim is denied, 
in whole or in part, VBA should provide 
the veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response. Thereafter, the claims folder 
should be returned to the Board for 
further appellate review, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


